Title: To James Madison from James Monroe, 10 January 1807
From: Monroe, James,Pinkney, William
To: Madison, James



Sir
London January 10th. 1807

Mr. Purviance to whom we commit the treaty which we have lately concluded with the British government will have the pleasure to deliver you this with our publick dispatch.  He acted as Secretary to the commission in the late negotiation, the duties of which office, which were laborious, he discharged in every respect intirely to our satisfaction.  We had equal proof in the course of this interesting transaction, of his perfect integrity, discretion, and great industry.  He is desirous on returning to the United States of obtaining some appointment, of the government, in the revenue or some other department, which while it affords him an adequate support may enable him to render useful service to his country.  As he possesses, in addition to his other qualifications, an excellent understanding and has much experience in business, we flatter ourselves that his pretentions may be thought deserving of the attention of the President.  In consideration of his extra services in the negotiation, and expences in carrying the treaty to the United States, we have supplied him with two hundred pounds sterling.  We do not however mean to determine by the advance of this sum that it is either too great or small an advance for those objects, or to decide whether he is entitled to any recompense for carrying the treaty to the United States.  These points we beg leave to submit to the consideration of the President.  We have the honor to be with great respect and esteem your very obedient servants

Jas. Monroe
Wm: Pinkney

